Citation Nr: 1455711	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from August 1968 to May 1976.  His primary military occupational specialty was as an aircraft maintenance technician.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the RO.  

In March 2014, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The appellant seeks entitlement to service connection for tinnitus.  

In August 2010, the appellant stated that as an aircraft maintenance technician in the Air Force, he sustained frequent levels of very high noise exposure.  He also stated that the noise exposure he experienced during weapons qualification kept his ears ringing.  

During his September 2010 VA audiologic examination, the Veteran reported that his tinnitus had started 10 years earlier.  In part, the examiner cited the onset of the appellant's tinnitus years after service to render an opinion against the appellant's claim.  

During his March 2014 hearing, the appellant testified that the ringing in his ears started intermittently in service and progressed to the point that it is now constant and interferes with his sleep.  

The appellant also seeks entitlement to an increased rating for his coronary artery disease.  

During his hearing, he stated that activity caused heart palpitations and hampered his activities.  He also reported that he had difficulty negotiating stairs and that he had curtailed his activities by about 50 percent.  

In light of the foregoing, the Board finds that additional development of the record is warranted.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).for the following actions:

1.  The AOJ must also ask the appellant for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities (VA and non-VA) where he was treated for coronary artery disease during the past year.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the appellant's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.   
A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  The AOJ must ask the appellant for the names and addresses of all employers/former employers for whom he worked since March 2011.  This must include, but is not limited to, the employer for whom the appellant worked in SHIP REPAIR PLANNING and as an ENGINEERING TECHNICIAN.  

Then, the AOJ must ask each employer/former employer, DIRECTLY, for copies of the appellant's  employment  records, including, but not limited to, attendance records, medical records, job descriptions; reports of job training, reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes, reports of workman's compensation claims or claims for other disability benefits, reports of vocational rehabilitation or job retraining; counseling statements, reports of union involvement; and reports of termination and any associated severance pay.  In particular, request the appellant's employment records from the employer for SHIP REPAIR PLANNING and as an ENGINEERING TECHNICIAN.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

For any period that the veteran was self-employed, request a letter containing the foregoing information from the people who hired him, including, but not limited to, clients and any contractors or sub-contractors for whom he worked.  

Also request that the veteran provide any employment in his possession which addresses the foregoing concerns.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the appellant's employment with any entity of the federal government must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  
If records of the appellant's employment with a private employer are unavailable, notify the appellant of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3. When the actions in parts 1 and 2 have been completed, schedule the Veteran for an audiologic examination to determine the nature and etiology of any tinnitus found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If tinnitus is diagnosed, the VA examiner must identify and explain the elements supporting the diagnosis.  The examiner must also render an opinion as to whether it is as likely as not (50/50 chance) that the tinnitus is the result of noise exposure in the service.  

The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that it so.  

4.  When the actions in parts 1 and 2 have been completed, schedule the appellant for a cardiovascular examination to determine the severity of his service-connected coronary artery disease.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must consider the following:

a)  Whether the appellant has congestive heart failure, and, if so, whether it is chronic or acute; 

b)  If the appellant has acute congestive heart failure does it result in more than one episode of acute congestive heart failure in the past year; 

c)  The appellant's workload in METs;

d)  Whether or not there is dyspnea, fatigue, angina, dizziness, or syncope;

e)  Whether or not there is left ventricular dysfunction, and if so, the ejection fraction; 

f)  Whether or not there is cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; 

g)  Whether or not continuous medication is required.  

5.  The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

6. When the actions in parts 1, 2, 3, and 4, and if necessary, 5, have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must adjudicate the issue of entitlement to service connection for tinnitus and entitlement to a rating in excess of 10 percent for coronary artery disease.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




